DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 9/23/2021.
Claims 1-5, 7-15, 17-19, 21-25, 27-29, and 31 have been amended.
No claims have been cancelled.
Claims 32-35 are new claims that have been added.
Claims 1-35 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 9/23/2021, with respect to claims 1-31 have been fully considered and are persuasive.  The rejection of claims 1-31 has been withdrawn. 
Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1, 11, 21, and 31, the prior art does not disclose or suggest an apparatus, a non-transitory computer-readable medium, and a method as is now claimed in detail wherein a user equipment monitors for communication from a base station over a first downlink bandwidth and transitions to monitoring a second downlink bandwidth spanning a set of subcarriers that is less than the first downlink bandwidth based upon the claimed activity timer that is set and reset upon receiving a downlink assignment or an uplink grant, wherein the UE monitors for an activity indicator indicating that the base station will send downlink communication and the UE transitions to monitoring for the downlink communication in the first DL bandwidth in response to receiving the claimed activity indicator. These limitations in combination with the rest of the claimed limitations are not taught by the prior art. The Examiner would also like to note that the previous double patenting rejection is also no longer proper because the claims as amended are no longer anticipated by the claims of the parent patent, for instance because the claims of the parent patent do not teach at least that an activity indicator indicates that the base station will send downlink communication for the UE and that the UE transitions, in response to receiving the activity indicator, to monitoring the specifically for the downlink communication in the first downlink bandwidth.	Regarding claims 2-10, 12-20, 22-30, and 32-35, the claims are allowable because they depend from claims 1, 11, and 21 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474